DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gu et al. (EP 2 772 233 A1; hereinafter Gu).
	Gu discloses the following regarding claim 1: an implantable medical device for altering blood flow in a vessel of a patient, the implantable medical device comprising: one or more anchor portions (1, 4) configured to contact a vessel wall of the vessel; a flow restriction portion (2) having a section of reduced diameter relative to the one or more anchor portions (Figs. 1-2; para. 0011); and a membrane component (3) coupled to at least a portion of the flow restriction portion (Figs. 1-2; para. 0011) and configured to increase flow resistance within the main vessel and increase the blood flow into one or more side branches off the vessel (paras. 0006-0007).
Please note that claim language defining how and where the applicant’s invention is used are considered to be intended use limitations. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. A recitation of the intended use of the claimed invention must result in a structural difference 
Gu discloses the following regarding claim 3: the device of claim 1, wherein the one or more anchor portions includes a first anchor portion (4) and a second anchor portion (1), and the flow restriction portion form an hourglass shape (Figs. 1-2), and the flow restriction portion tapers inwardly to reduce a diameter of the one or more of the first anchor portion and the second anchor portion (Figs. 1-2; para. 0011).
Gu discloses the following regarding claim 4: the device of claim 3, wherein the membrane component is coupled to one of the first anchor portion and the second anchor portion and another of the first anchor portion and the second anchor portion is uncovered (Figs. 1-2; para. 0004).
Gu discloses the following regarding claim 5: the device of claim 4, wherein the membrane component is coupled to the first anchor portion to at least partially cover the first anchor portion to restrict blood flow laterally through the first anchor portion (Figs. 1-2; para. 0004).
Gu discloses the following regarding claim 6: the device of claim 5, wherein the second anchor portion is uncovered and configured to allow blood flow laterally through the second anchor portion (Figs. 1-2; para. 0004).

Gu discloses the following regarding claim 8: the device of claim 5, wherein the membrane component is coupled to the first anchor portion at a location where the first anchor portion is configured to contact the vessel wall (Figs. 1-2).
Gu discloses the following regarding claim 9: the device of claim 8, wherein the location of the membrane component on the first anchor portion is configured to lessen thrombosis formation (Figs. 1-2; paras. 0004-0006).
Gu discloses the following regarding claim 10: the device of claim 1, wherein vessel is an aorta of the patient and the side branches are one or more of renal, celiac, hepatic, and mesenteric arteries, and the implantable medical device is configured to implant within an aorta and increase flow into one or more of the renal, celiac, the hepatic, and the mesenteric arteries (paras. 0004-0006).
Gu discloses the following regarding claim 11: the device of claim 10, wherein the membrane component is configured to increase blood pressure at an ostium of the at least one renal artery pressure across a kidney of the patient relative to venous outflow pressure causing more blood to flow through the kidney (paras. 0004-0006).
Gu discloses the following regarding claim 12: the device of claim 11, wherein the membrane component being configured to increase blood pressure at the ostium of the at least one renal artery facilitates increase of fluid filtration by the kidney to increase diuresis and lessen fluid retention of the patient (paras. 0004-0006).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu.
	Gu discloses the limitations of the claimed invention, as described above. It further recites a membrane component that is fully capable due to its positioning, of increasing flow into desired side branches, and that has a shape that narrows the interior portions of the vessel where the device is implanted. However, it is silent as to values of the increase of blood flow and the narrowing induction formed by the device. The optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal dimensions of the device needed to achieve the desired blood flow and narrowing rates. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the ranges of the blood flow and narrowing rates, would have been obvious at the time of applicant's invention in view of the teachings of Gu. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774